DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on April 8, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden for the Examiner to examine all three species together.  This is not found persuasive because examination is not limited simply to search.  In addition to the search, much of the examination is devoted to determining patentability of the claims.  Said determination requires the formulation of rejections and responding to applicant’s arguments with regard to the same.  The additional search and the determination of patentability for multiple, patentably distinct species would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
The examiner agrees that claims 1, 2, 4, 6-12, 14, and 16-20 are readable on the elected Species III, and therefore, claims 3, 5, 13, and 15 are withdrawn.
Drawings
The drawings are objected to because the instance of reference character “21” located between reference characters “17” and “19” in Figure 6 should be changed to “38,” reference character “24” in Figure 6 should be changed to “38,” and the instance of reference character “20” located next to reference character “24” in Figure 6 should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28 and 100a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 92.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In Paragraph 34, line 5, this portion of the paragraph is missing the serial number after the phrase   
Appropriate correction is required.
Claim Interpretation
The beginning of the claim recites that “a tool for adjusting the backset of a latch bolt,” with this language suggesting the use of the tool to adjust the backset of the latch bolt is intended use.  However, the remainder of the claim contains positive recitation of the latch bolt and its components relative to the tool.  Consequently, it cannot be determined whether Applicant intends to claim the subcombination of the tool of the tool in combination with the latch bolt.  In formulating an evaluation on the merits, the examiner is considering that the claims are drawn to the combination of the tool with a latch bolt or latch bolt assembly having at least a tailpiece, a pair of ears, a casing, and a housing, as recited in lines 1-17 of claim 1 and lines 1-8 of claim 11, since the member of the tool requires the particulars of the latch bolt or latch bolt assembly to define its structure and functionality.
Claim Objections
Claims 1, 6, 9-11, 16, 19, and 20 are objected to because of the following informalities:  
In regards to claim 1, lines 1 and 2, the phrase “the backset of a latch bolt of the type comprising a latch bolt and a tail piece” should be changed to “a backset of a latch bolt assembly comprising a latch bolt, a tail piece,” in lines 7 and 8, the phrase “the two axially circumferential portions in the first backset position and in” should be changed to “the two axially circumferential portions of 
In regards to claim 6, line 1, the phrase “the slots” should be changed to “the first and second slots,” and in line 2, the phrase “the latch” should be changed to “the latch bolt assembly.”
In regards to claim 9, lines 1 and 2, the phrase “the pair of second slots comprising a pair” should be changed to “the pair of second slots, and the pair of 
In regards to claim 10, line 1, the phrase “further comprising” should be changed to “wherein the member comprises.”
In regards to claim 11, lines 1 and 2, the phrase “the backset of a latch bolt of the type comprising a latch bolt and a tailpiece” should be changed to “a backset of a latch bolt assembly comprising a latch bolt, a tail piece,” in lines 7 and 8, the phrase “between the casing and the housing when transitioning between the first backset position and the second backset position” should be changed to “of the casing relative to the housing when transitioning the latch bolt assembly between a first backset state and a second backset state,” and in line 11, the phrase “the casing simultaneously” should be changed to “the casing simultaneously, causing the rotation of the casing relative to the housing so as to adjust the backset of the latch bolt assembly.”
In regards to claim 16, line 1, the phrase “the slots” should be changed to “the first and second slots,” and in line 2, the phrase “the latch” should be changed to “the latch bolt assembly.”
In regards to claim 19, lines 1 and 2, the phrase “the pair of second slots comprising a pair” should be changed to “the pair of second slots, and the pair of second slots comprises a pair.”
In regards to claim 20, line 1, the phrase “further comprising” should be changed to “wherein the member comprises.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation "the backset" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  See claim objections above.
In regards to claims 1 and 11, the phrase "of the type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of the type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Furthermore, it is unclear how the “latch bolt” can include another “latch bolt” as suggested by the phrase “a latch bolt…comprising a latch bolt.”  For examination purposes, the claims will be examined as reciting a latch bolt assembly comprising a latch bolt.  See claim objections above.
Claim 1 recites the limitation "the first backset position" in lines 7 and 8 and the limitation “the second backset position” in lines 8 and 9.  There is insufficient antecedent basis for these limitations in the claim.  Furthermore, it is unclear to what component(s) these positions refer, i.e. first and second backset positions of what?  It is understood 
In regards to claim 1, lines 10 and 11, and claim 11, lines 6 and 7, the phrase “relative axial movement between the casing and the housing” suggests that the housing moves, however, it is understood from the specification that the housing is stationary and the casing moves relative to the housing.  For examination purposes, the claims will be examined as reciting that the relative axial movement is that of the casing relative to the housing.  See claim objections above.
In regards to claim 1, lines 12 and 13, it is unclear how the first and second relative rotational positions are that of the housing, when it is understood from the specification that the housing is stationary and the casing is the movable component having the first and second relative rotational positions.  The claim will be examined as supported by the specification.  See claim objection above.
Claim 1 recites the limitation "the longitudinal passage" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification, it is assumed that the “longitudinal passage” is equivalent to the “longitudinal portion” of the slot and will be examined as such.  See claim objection above.
In regards to claim 1, lines 19-21, the relationship between the rotation of the tool and the rotation of the casing to cause the adjusting of the backset, as recited in lines 1-17 is unclear from the claim language.  It is understood from the specification that the rotation of the tool causes the rotation of the casing relative to the housing so 
In regards to claim 6, line 1, and claim 16, line 1, it is unclear which of the slots the phrase “the slots” refers.  Based on the specification, it is understood that the first and second slots are positioned on the member, and will be examined as such.  See claim objections above.
Claim 6 recites the limitation "the latch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification, it is assumed that the “latch” of claim 6 is equivalent to the “latch assembly” of claim 1, and will be examined as such.  See claim objection above.
In regards to claims 10 and 20, it is unclear what component of the device includes the “extending tabs.”  It is understood from the specification that the member includes the extending tabs, and will be examined as such.  See claim objections above.
Claim 11
In regards to claim 11, lines 9-11, the relationship between the rotation of the tool and the rotation of the casing to cause the adjusting of the backset, as recited in lines 1-8 is unclear from the claim language.  It is understood from the specification that the rotation of the tool causes the rotation of the casing relative to the housing so as to adjust the backset of the latch bolt assembly, and will be examined as such.  The claim should relate the functionality of the tool to the components of the latch bolt assembly.  See claim objection above.
Claim 16 recites the limitation "the latch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification, it is assumed that the “latch” of claim 16 is equivalent to the “latch assembly” of claim 11, and will be examined as such.  See claim objection above.
Allowable Subject Matter
Claims 1, 2, 4, 6-12, 14, and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 11 (see Claim Interpretation in Paragraph 9 above).
In regards to claims 1 and 11, Constantinou (CN 101666179 A) discloses a tool 23 functioning to adjust a backset of a latch bolt assembly (Figure 4), with the tool having a member or body shown in Figure 4, however, the member of the tool does not include a first slot for receiving an inner end of a tailpiece 8, does not include a pair of second slots for receiving a pair of ears (ears above and below the tailpiece 8 in Figure 6 and located on casing 11) of a casing 11, and is not rotated to thereby rotate the tailpiece and casing simultaneously, causing rotation of the casing relative to a housing so as to adjust the backset of the latch bolt assembly.  Constantinou fails to disclose a tool having the functionality and cooperation with the structure of the latch bolt assembly as required by claims 1 and 11.  The examiner can find no motivation to modify the device of Constantinou without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 9, 2021